Citation Nr: 1738665	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to September 28, 2010 and in excess of 40 percent from November 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from April 1995 to May 1998, July 2006            to December 2008, and May 2009 to May 2010, with additional service in the Arkansas National Guard.  He is in receipt of a Purple Heart and Combat Action Ribbon, which denote his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating effective May 10, 2010.  

In a May 2011 rating decision, the Veteran was awarded a 100 percent rating due to lumbar spine surgery effective from September 28, 2010 until November 1, 2010, when the 10 percent rating was reinstated.  In a May 2013 rating decision, the rating was increased to 40 percent effective November 1, 2010.  As a 100 percent rating    is the maximum allowable, the period of the claim from September 28, 2010 to November 1, 2010 is not for appellate consideration. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record. At the time of       his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

In a May 2017 rating decision, the RO determined that clear and unmistakable error had been committed in the effective date assigned for the service-connected degenerative disc disease of the lumbar spine.  The effective date was amended to May 13, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding VA treatment records that must be associated with the electronic file.  The Veteran testified in September 2016 that he received treatment at VA facilities in Paragould, Arkansas and Poplar Bluff, Missouri, beginning in 2010.  No records from either facility have been obtained.  This must be rectified on remand.  The Board notes that the parent facility for each is the John J. Pershing VA Medical Center.  

In addition to the foregoing, it appears that pertinent VA records were associated    with the record following certification of the appeal to the Board in September 2014.  These records include additional VA treatment records from several facilities, to include pertinent records from the VA Medical Center in New Orleans, Louisiana, that pre-date certification, as well as an April 2017 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ).  Given the foregoing, a supplemental statement of the case (SSOC) is needed.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the John J. Pershing VA Medical Center dated since May 2010.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated, with consideration of     all evidence received since the appeal was certified in September 2014.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




